UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7559



NATHANIEL DANTE RICE,

                Plaintiff - Appellant,

          v.


TRACY   SMITH,    Officer;   GLEN   W.    GRAHAM,   Officer;
ANTONIOVILLALOBOS, Officer; Individually and in Their
OfficialCapacities; LOCAL GOVERNMENT EXCESS LIABILITY FUND,
INCORPORATED OF GREENSBORO, NORTH CAROLINA,

                Defendants - Appellees,

          and


SHERIFF B. J. BARNES,

                Defendant.



                             No. 07-7682



NATHANIEL DANTE RICE,

                Plaintiff - Appellee,

          v.


TRACY SMITH, Officer; ANTONIO VILLALOBOS, Officer; LOCAL
GOVERNMENT EXCESS LIABILITY FUND, INCORPORATED OF GREENSBORO,
NORTH CAROLINA; GLEN W. GRAHAM, Officer,

                Defendants - Appellants,
          and


B. J. BARNES,

                Defendant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Jr.,
District Judge. (1:05-cv-00434-WLO-PTS)


Submitted:   April 17, 2008               Decided:   April 21, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathaniel Dante Rice, Appellant/Appellee Pro Se.      James Antone
Dickens, Jr., COUNTY ATTORNEY’S OFFICE, Greensboro, North Carolina;
Matthew L. Mason, GUILFORD COUNTY SHERIFF’S ATTORNEY, Greensboro,
North Carolina, for Appellees/Appellants.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

          In appeal number 07-7559, Nathaniel Dante Rice appeals

the district court’s order accepting the recommendation of the

magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000)

complaint and its order denying reconsideration.       We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.        Rice v. Smith, No.

1:05-cv-00434-WLO-PTS (M.D.N.C. Sept. 14, 2007; Oct. 29, 2007). We

deny Rice’s motions for appointment of counsel.

          In appeal number 07-7682, defendants below appeal the

district court’s order affirming the magistrate judge’s order

denying their motion to strike certain documents filed by Rice. We

have   reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm.    We deny Rice’s motion for oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                  AFFIRMED




                                 - 3 -